916 F.2d 1183w
135 L.R.R.M. (BNA) 2885, 59 USLW 2344,117 Lab.Cas.  P 10,464
U.S. MARINE CORPORATION and Bayliner Marine Corporation,Petitioners/Cross-Respondents,v.NATIONAL LABOR RELATIONS BOARD, Respondent/Cross-Petitioner,International Union, Allied Industrial Workers of America,AFL-CIO, et al., Intervening Respondent.INTERNATIONAL UNION, ALLIED INDUSTRIAL WORKERS OF AMERICA,AFL-CIO, et al., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 89-2051, 89-2140 and 89-2152.
United States Court of Appeals,Seventh Circuit.
Argued Dec. 5, 1989.Decided Oct. 18, 1990.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION